 

Case 2:03-cr-00174-MRH Document 254 Filed 11/02/20 Page 1 of 5

   
  
   

IN THE UNITED STATES DisTRIcT CourT FOR Tue
WESTERN DISTRICT” “OF PENNSYLVANIA -

 

Peti tien eT) Prose

| CLERK U.S: DISTRICT COURT
UNITED STATESOF AMERICA WEST. DIST NNSYLVANIA
V MRH-2:03-cr-0774
DON HOUGH, - ) 19- cv- 244
i
)
}

 

 

MOTION TO DISQUALIFY JAMES u. BRINK AS LEAD COUNSEL OF RECORD in ve: US.AY,
HOUGH , 03-174 and’ 19-cv- 244, 284.9 €.2255 MOTION TOVACATE, AND To APPOINT N&W
COUNSEL, INTHE INTERTM TO ALLOW HOUGH TO PROCEED PROSE; AND MOTION TO
EXTEND COURT'S ORDER on Oct.1,2020 andl ADD ADDITIONAL "LIVE MOTION'S To RECORD

4 nd Now nes Don Hough “4 DON HOUGH, as Petitioner, pre se, “Persen in the above captioned matter

Me, Hough is the ONLY AGGRieveD Party to this matter beloce the Court, Mr. wv aldhe uke
case number's MR. Hocnak issued an ORDER as fo DON RADUL HOUGH cx Oct onan pane bee -

Stating susithin fourteen ( 14) days of the date of this Order, Counsel for the Defendant is directed ty Eile a

holice confirming which pending motion’s shauld be treated as operative by the Court, ete.

Please see the documents Pram Me.Brink attacked as ExHiBitsA-£ , 1-copy of envelope dated 14,0ct, 2020PM BL
at the pest Hark from PITTSBURGH PA ISo, ime ~ NOTICE - from MR. Brink in response te Court Order on Cet. {.2020

CECT Dec.No, 246); One leHer finn Me.Beiak rdated oct. 2020 to:"Dear Don*, Don Hough, One netice af
Electronic Filing Doe ne, 2X7, and one ORDER Cron, the Court Ma.Hornak . with black ink writing “Live Mation’s’

ECE. 14% ECE 244 -pew se, :

Me. Hough revived the chore dovaments at EXHIBITSARE , os day, Oct (6s 202s brome the Hail Proom af ECT.

McDeosell af about 10:30a.m. At NO TIME before Hough reeiewing docunents did Me.Biink notily Hywgh

as to the Casts Orderdue in lack that He.Brink does nek answer his phone or communicate fo Hoxgh Lherngh email
ayed notice 4o High of the Courts Order by letting the furtisn doy detdline .

Me. drink intentionally del r
expire before Houah even knew the Order existed. Hough was NEVER NOTIFIED! o € the Order until well

atte the fowteon day dead line,

° - timely ‘
Harbriake actions end failure do natify Heagh of the Court's Order is a complete violation of fhe CUA and

Criminel dustica Act and client Attorney privilege i canen's ,ethic's ,cedes,rules of the Americen Par Association
as 4. representing client's. As well as MeBriak’s Cailuce {3 properly comnaniecte to Hugh » consult Heuph es

b the Pre ceeding's of the Casein & timely Manner,

As previsusly’steled in the “LETTER TOUAMES BRINK Ciled om the docket fram Haugh » there's a very serlaus
break down in Communication betweon He. Brisk tad Hough s the delay in the Court's Order Carter prves &
breakcdeum of Communication exist which h&s caused TAREPARABLE HARM of the client and attorn

relation ship, This wether hes Very Serious Consequences for Hasgle as he is the only AGGRIEVED party

being held in custedy at F.C.T. McDowell in violation of U.S. Comstitutrenal haws and Due Process of |aos

as this wetter bafore UaCeurt shuld have previcusly been adjudicated on the nerit's ab the RE- SENTENCING
on March 28.2018, The faiure of te tssaeto be braught belie te Court provinesly 15 das in part te clieug

dnd attorney breck dawn of communication. by peenas Counsel

 

1 of 5

 
 

 

Lack o€ notice of Order Peb.R Cin Poe, EEA): <n

    

Die 1 Ha.Briak complete Crilure to timely NOTIFY Hnegh of the Courts Order before the Purteen CIM)
day deadline » Hilly Hawes 320u.5,520 (1944) Hough seek's permission fo add additional pending ‘live motiens
as operative fo the docket for the Courk's consideration as fo ruling on the merits o€ the claim's as to the
matter bebare the Cart concerning Count 3 Conviction and sentence of the Super sediag Ludied ment i'n

tule cle the jury only eonviched Hregl of 18.0.5.¢.924C0ICI)CA) Possession of a Lrearm in farther atice of a

drug trefticking erine.in whtel the Proper penalty is no less than Pive years + lite beet Hugh oss
BE~SENTENCED BY this Court cr march 24,2015 +o wo less then thirty years,
Lu Ye preaunt natter betore the Court as well as Hough's previess challenges Hag ONLY seek's
Vacate and Correct the Sertence af Count 3. NOT THE CONVICTION.

1

 

 

Dur fo Me. Brink lack of Payeil arity of thee Hatton's Oiled on fhe elacleet ih re of 14- CV- 244 in his |
natice te the Court @Dee ita 247, ME. Brink list only. tiso-inaticitc eukich are Dec.MO. 142 amd Doc, NO. 2H4,
Please let the record vellest thet the totion bled af Dee. NO.493 uuras the first Motirn that ones filed b
the Clurk of Courts but it's not a pending Metin of claim as 4s Ky EVIDENTIABY VALUE Concerniag the
issue Hough brings at Count of dhe Superseding Lrdrctnent,

Det NO. 193 is a mation Undar Fed ts. Civ. Proce 15 te add additional claims. feels , claesly mend, amplity claims
within the me. year cletide of [mutations ete. Attiched as EXHIBITS The Court has already (GRANTED MOTION

The Mstion Gilad af Dee.no. [13 does not present any legal challenges Ber the Court to rule. on tn regards ts
Heagh’s rene. at Count 3.in regards ty the THIBTY YEAR HANDATORY MINIMUM SENTENCE,
LE Ue Court enters its order of det, 1.2020 wwithont allowing Hongl. bo bacther add the necessary

‘additional veatten's the Court could in ebbeet dony boughs right to ACCESS THE CouaTS and fay
Lhe Cauct borne on tud reach edjudicede the merits of Baugh “s claim's in the additional motion's that Present

Houghs daims to the Court whic are claiivs ot merit and the wotioes are properly Filed. . vou wena
The notions thal Heagh sock's to add 4s the Corks Order as “live rations o perative pending before the ‘

Beurt fire as follows s:

j

DoeNd.196 whichis the Motivn fo Vacate 28.U.S.. 2255 original formes whiel present Ground I Cone) Cled on

3/1/14 par se by Hoagl. .

Doe NO ROL, which is the Hotien fo Vacate 28,U-5.€. 2255, MEMORANDUM OF LAW AND FACT 1 SUPPORT AND
fo EMMEDIATS RELEASE, filed on 2/26/19 pre sa by Houal, with EXHIBITS, A-G,
Dee NOt Atmended Hation to Vacate Sentence under 28.U.5.0.2255 Liled on 4/28/20 by Me.Beink., dratledl by

MA. SAM SAYLOR AFPD, minded vation af Dée NO.241
Docno, the motion to Suorortt Abbdavit anal letter's Cled by Hough under 2% .5.c. 2255 Merl to VACATE
thes Motion was mast recently Ciled by Hough abfer pot. NO.24¢ but Havgl. res not notitred aste the Doe NO.
this webton ‘Let the parties dre. well aestre of the motion to SKPPonT AMENDED Merion ALfidanit ond lelber's ca
tubtel, hiaugla TS refering to. T, 2 matter of CAUTION DE the Parties are not sure of the pectin refovenead here
Hough wetll clarity at the Courts Fegaest, Once Havel 15 aasere ob the. Correct Dee NO, Upon receipt ot an Updated docket sheet.

2f §

 

 
Case 2:03-cr-00174-MRH Document 254 Filed 11/02/20 Page 3 of 5

Hough is nat Aovare of the roe. wo. for the ation to Suppurt the Amended motion Abe: clout and letters Hostly
dus te the feot thet Me.trink does not keep bagl timely updated ov notified af all as to the docket entries

of the present ease.
Hargl, request Unat Me Brink bile & MOTION tO Wittbaaw of Course with Lhe Curls Peri ssn ;

TCOMMEDIATELY As counsec in the present case axel the Court atlas Hrgh 4 proceed PRO SE

in He Tateriun > vail ré a Evidentiary Heering is Granted 7a wlerch under tule & of Peel. 2- Civ.
Proe. Counsel rs Appointed o fori a sentencing hearing ts held in the present c2Se. or NEW APPoInt mext

of Coumselis required 40 reach a resolution do Avoid burther litigation. Or the case i's +0 be appealed te the
THIRD CiRCUtT Count OF APPEALS fo any matter. . |

Hough request Cor HaBrink $e witholras 3 duc to dhe Aburney client relation ship being Crraparably harmed

a brealedeum in Communi caten PR. Bria ks intent fo tendor mine Heuglys pnvelvenen? and ecisiove making prowess

of this case his failure {, consult and uatity Heugl. in & timely manner of the Court's yrder Me-Briakes actiows of filure
te-consielt Haugh of te'live wattexs” sperative belle the Court md the Court's INTENT fo Dismiss vor thet prejudice
Hough's Dropecly Liked metion's and claims of Merit hat present Hough +s clainis to the Couch ureuldlin elect
be a DEMAL OF HOUGH SS RIGHT 10 ACCESS 76 THE Court JO CHALCENCE JE CON STVIAT ION -
ALITY OF HUGH 's PRESENT UNCON STITUTIONAL THIRTY YEAR SENTENCE AT COUNT 3 -

Hug brs chain Caen pare. shou hb Ae prere then fest HOPE butaot MER BASED t1PoV tHE ALYENMPEO

TION, RESEARCH. INVEST 1 EATICN AND TIME INVESTED BY NR. SAH SAVEOR » COMPLEXITY OF JHE (58UE,
THE CONSTITUTIONAL LAlw AND SUPREPIE CoUuRT PRECEDENTS O'BRIEN. AWO_ALCEYNE and Wu menoius

THIRD C/RCurl PRECEDENT CASES tw AEH ALSO SUPPORT /f0i0611'S LSSuUE SD

 

Alse a letter dated boot WR. Brink 9/25/20 10 whith H1R. Brink shites fa phe. first pargereph “AdLiu all,
I think thot the relevant /ssues were. clearly brieted and, i'n my opiate « E think that the pleading
I's véry good anol may have seme ret.
DENIAL oF Atless Tb THE Courts
ie Court's failure % Add additonal ‘live Mebjews as operative tnd pending Va to Dis Miss ANY Properly
Mehin's by Cug tveuld be a clear violation ot phe Curks Pe. bornak luditial Oath tnd Code ef

Conduct for Uibed Stubes ludges and-tn Abuse-of Discretion dor alure to ‘ts of the clans and
vule as te the Laws, fndiagss of Crols as nels claim of merit preseated to Te Cols te pers, 7 . pepey

The. Canons are vules of reas. They shold be applied consistently with consti Litioal requirements , stafutes . other
Courtrules and decisicnal law, amd inthe contert of all relevant arcumstences the Code ts te be. construed so it does

net rmpunge on the essential indenpendence of tudes th making judictal decisions. .

in Dounds v Sonrth 30 us. 809 C1977) the Sup. tt, recognized & prisoner's rights ty Aceess t the Courts. 24
Casey , 5; Bue -S. 343 (1406) the Court explained that its halding in Bounds provided dat an inmates right o€
Aceoss te Curls can bos Gl Liled tu difberent wray's,

Letsi$ V

 
Case 2:03-cr-00174-MRH Document 254 Filed 11/02/20 Page 4 of 5

The dewsis court made clear that Beunds did net Create am abstract, bree standing right to
a tats library ov legel assistenee Id at 3etrEnether words; baw libraries and legal assistance
Programs are nat ends ta them selves. “but only dhe means Bar en suring & reasonably adequate
Opperlunity t0 present claimed vielations of fuxdamental constitedtenal rights 40 the Courts “id,
Cqusting Bowids 430 ws. at $25) . ! -_-, —
Cunningham vBist Attorney's olice Por Escambre. Cuty 542 Fad 1237 Ciltheir 2010) “Fh, injury
require vink ywaeans that the plaintift must have underlying cause of action the Vindication of .
tshicl, Fs prevented by the denial of aecess to the Courts’) The in wate wtust berther shew that
Hee, lying claim that he ures adiremeing Was & non brivelous claim Lewis 518 US. ab 352

Aad, dhis underlying claim “yust be described rel anongh L. apply the “nen- Crivateus “test and to
show that the“ arguchle” nature of the underlying claim is move then hope.

Claristophor Vv Harbury £36 US.403 (2002) An trmabe iS pot quarmnteod the ability to litigate any
{ype of cetton « bout hers provided thetoels needed to bring a nonlrivelows aetion directly or collaterally ;
atlecking brs convretton andl sextenee or challenging bis conditions of colina nent.

Lous <18 us. af 355 “Lmpairment of ony other litigating capacity és simply one of the incidental Cond

perledtly cous titubtenel Decusequences of conviction and trearcecation.

Wore vBeard s3e F3d 143 (3rd cir 2008) prisoner's may only precesd on aceesso- court claims for challenges
fo heir sentences or conditions of continent) Bell Atlantic Corp v Twombly 167 Led 2d 424 (2007). Lu ovder
fo male an aelual claim of the clonial of access ty the Courts, a prisener must allege drat his efforts +0 pursne
4 legal claim urere hindered and he suftred ax actual iafury Lewis Caseg 18 ws. 343 (1946)

the dismissal of Hough:s properle Liled seations in the dodest would hinder Hough's efforts to litigate his

nen frivaiovs meritable arguable elalms.

Heng le beset bby request the Court Martlrnak Extend the Oct.i2020 deadline and add additional “live wotten's”
[rated alowe by Hrugl as Heagh was previasly danted by MeBrink to be notified of the Courts Order ia &
timely manner ta ordortle submit the decentries os Penang operative Matis te be Considered by Phe Court.

Fucther rtore tng notims that bhe Court's Order Disrisses without prejudice Hough request fhal the Hobions
be re-bled hy the Clark of Cuts Lmediathy being that Yhey Gre. tltitdy Bs fa pftter ot eetrih tnd!
eleetrore. Wed skeet r+ Yhe Clerks locket systesa High shold t have te be jaconvitwenad Vo
Re-subsmit the Aation’s by Mail being Hush Ls fA carcertted /n Lest Virginta and unible fo elects rence
submit motions fo flu. Lherk's ot Court 5, : ;

4 of 5

 
Case 2:03-cr-00174-MRH Document 254 Filed 11/02/20 Page 5of5

| Hough Also request Yhat (tend when te Cour! Allers's Fle. Brink. to withdras! as Counsel!
Hxgh compels be Court to Order that Me. Brink is ho return Aough ‘5 Case ble Clive Yo fhe.
evidentiary value ot letber's, motions. notes. ete. 03 relevant to Megh's tase be sent to Hough
L iamediately or tn fle Glfernative sent fo (1. Sim Stylov AF PD. er /f Afptinted NEW Counsel

Hugh also ranest- 30 alayss A respond to the Us. attaney:s reply fo Meghs claim's n phe

Present matter.

 Pleusl, bs “e west tn a fe date docket shart brow the. Clerks of Lourt trom chee bert entry Zoos 4o Yhe
mist recent enbies enferil on the record! ‘the docket shut print et’ nat the retool ruchrns bied.

Murray Vv. Delo, 34 Fad 1367 (ath cir (994) .1994 U.8. Apo. LEXIS 33320 (8th cir Nov. 25.1994)

gon PetitionersPro.se-metion asking court te dismiss petitioner’ court -appeinted counsel since he was not communicating with

; Petitioner and las! ust raised all issues beface distreet court which petitioner wanted raised: there bore. Purpose
of remanding aud appointing news counsel was to correct problems created by first court - appointed |
lawyer amd ensure that district court reviewed on merits all claim's petitioner raised wshich he hacl already
not clefautted,

 

Wheretores the Petitiener Pough, hurmbly pra's Ma. Hornak GRANT Haghs request in the
present Motion for Ha. Brink to Withdraw as counsel, and Appoint New Counsel ond during
the interis dlleos Hoxgh to proceed Pro Se. to allow Hrugh 30 clays to respond to the Gov.
reply to Heng he MobinteVacate amd allow High to add the additional ‘live motton's’
listed heveiw at the lotto of page 2, which are Doc Nos, 196,201, 241, 244, and the motion
to Support the Amended Metin 2zesihich was filed by MB-Brink, Abficlavit and letters Crow

Ms. Sarah Levin as they pertain 4o the clain at Count S.which was recently Piled by Hougl

 

-CERTLEICATE OF FILING AND SERVICE A ;
Pbugh has deposited the tregoing metjon in Phe institutional rialbox on fis Lt day of Oct 2020

fo the U.S. District Court, Clerks of Court dy L.5.pre-puid postage and REQUESt THAT THE CLERK
Please torwiard this Motion tnd EXHIBITS 'T0 ALL PARTIES THROUGH CECE). THANK You.

Don R. Hough, HOGE39- 068
ECL, ~PeeL etre
Past Oftice Box-1009

f-
Melel, Vast Viginic. AYGOL

 

gs of Bsc et ean nan een we

   
